This is an appeal from the action of the Attorney General in the matter of the preparation of a ballot title under which the question involved in the Referendum Petition No. 73 is to be submitted to a vote of the people, and an attempted appeal from the action of the Attorney General in disapproving the ballot title prepared and submitted by the proponent of the referendum petition.
The appeal is clearly without merit. There is no appeal from the action of the Attorney General in disapproving or rejecting a ballot title prepared and submitted by the proponent of an initiative or referendum petition. The law only authorizes an appeal from the title prepared by the Attorney General. In re State Question No. 168, Initiative Petition No. 113, Taylor v. King, 157 Okla. 120, 11 P.2d 158.
The ballot title prepared by the Attorney General in the instant case, in our opinion, complies with the law and contains such a gist of the matters involved as will fairly submit the proposition to be voted upon by the people.
In such circumstances it has been held by this court that the title prepared by the Attorney General will, as a general rule, be approved on appeal, even though the title prepared and filed by proponent may also comply with the law in all respects. Taylor v. King, supra; In re State Question No. 171, Initiative Petition 116, 157 Okla. 119, 11 P.2d 160.
The ballot title contended for by plaintiff in error in so far as it attempts to submit the question as, "Shall the measure be vetoed?" instead of, "Shall it be approved?" is clearly in error under the holding of this court on the exact question. State Question No. 216, Referendum Pet. No. 17, Tallman v. Williamson, Atty. Gen., 180 Okla. 122, 68 P.2d 424.
Every question raised by the petition herein has been decided adversely to plaintiff in error by this court. No brief or other argument could be of any benefit in this case.
The only effect the appeal can have is to delay a vote on the question involved. The appeal is not only without merit, but is frivolous.
The ballot title prepared by the Attorney General is approved and the petition is denied.
OSBORN, C. J., BAYLESS, V. C. J., and WELCH, GIBSON, HURST, and DAVISON, JJ., concur. PHELPS and CORN, JJ., absent.